Order entered December 16, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01360-CV

                            HIGH REV POWER, L.L.C., Appellant

                                                 V.

                   MASSIMO MOTOR SPORTS, LLC, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07411-D

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We REINSTATE this appeal.
       In an order dated October 15, 2015, the Court abated this appeal to allow the trial court to
conduct a hearing to determine whether appellant’s motion for new trial was filed. The Court
has reviewed the trial court’s findings of fact and has determined that the issue will be deferred
to the submissions panel.
       We ORDER appellant to file, by JANUARY 11, 2016, a supplemental brief addressing
the filing of its motion for new trial. Appellees’ brief will be due THIRTY DAYS after
appellant’s supplemental brief is filed. Appellees shall also address this issue in their brief.
                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE